         Case 1:19-cv-11226-FDS Document 36 Filed 09/02/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT FOR
                         THE DISTRICT OF MASSACHUSETTS

                                               )
AD MANFRED, LLC,                               )
                                               )
               Plaintiff,                      )
                                               )
 v.                                            )       CIVIL ACTION NO.: 19-11226
                                               )
 ACADIA INSURANCE COMPANY,                     )
                                               )
               Defendant.
                                               )

                             STIPULATION OF DISMISSAL


      Pursuant to the provisions of Rules 41(a)(1)(ii) and 41(c) of the Massachusetts

Rules of Civil Procedure, the parties to the above-captioned matter hereby stipulate to

the dismissal, with prejudice, of all pending claims, with each party to pay its own

attorneys’ fees and costs and waiving all rights of appeal.

 Respectfully submitted,                       Respectfully submitted,
 AD MANFRED, LLC,                              ACADIA INSURANCE COMPANY,

By its attorneys,                              By its attorneys,
Law Offices of William T. Kennedy, P.C.        Morrison Mahoney, LLP

/s/William T. Kennedy                          /s/William A. Schneider
William T. Kennedy, BBO #268420                William A. Schneider, BBO #636421
21 McGrath Highway, Suite 404                  250 Summer Street
Quincy, MA 02169                               Boston, MA 02210
Tel: (617) 773-7100 ext. 16                    Tel: (617) 439-7573
Fax (617) 773-7102                             Fax: (617) 342-4951
wtk@wtkpc.com                                  wschneider@morrisonmahoney.com


 Date: September 2, 2020
